Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination [RCE] on 5/16/2022 and further discussions with Attorney Norbert Nazar for confirmation of the following Examiner’s amendments, submitted via email on 6/08/2022.
Claim status:
Claims amended: 26, 30, 33, 37, 41, and 45.
Claims canceled: 1-25, 29, 36, and 44.
Pending claims: 26-28, 30-35, 37-43 and 45.

Allowable Subject Matter
A. Allowable subject matter:
     Claims: 26-28, 30-35, 37-43, and 45  are allowed.

B. The following is an Examiner’s Amendments with the claims:

1-25.	(Canceled)
26.   (Amended)  A computer-implemented method for automatically boarding point of sale (POS) systems comprising: 
establishing, by one or more processors of an enhanced electronic transaction management system, an account, wherein the account includes entity identifying information; 
auto-boarding, by the one or more processors of the enhanced electronic transaction management system, a POS terminal system associated with the established account, wherein the POS terminal system is located remotely from and in communication with the enhanced electronic transaction management system over an electronic network, the auto-boarding comprising: 
receiving, from the POS terminal system over the electronic network, pseudo electronic transaction information encoded with auto-boarding information and configured to tunnel communication intermediaries to the enhanced electronic transaction management system; 
checking, by the one or more processors of the enhanced electronic transaction management system, interoperability of the POS terminal system based on the auto-boarding information and certification data, wherein the auto-boarding information identifies one or more POS terminal system components and the certification data comprises a pre-boarding certification list;
receiving, by the one or more processors of the enhanced electronic transaction management system from the POS terminal system over the electronic network, one or more validation data objects based on a validation script executed by the POS terminal system; 
validating, by the one or more processors of the enhanced electronic transaction management system, the POS terminal system for interoperability based on successful processing of the one or more validation data objects; and
updating, based on the validating, a configuration of the enhanced electronic transaction management system;
accumulating, by the one or more processors of the enhanced electronic transaction management system, data at each step of the auto-boarding to establish a base-line data set for a user associated with the auto-boarding;
updating, based on interactions of the user with the electronic transaction
management system, the base-line data set;
constructing, based on the updated base-line data set, an operational data set;
augmenting, using the operational data set, processing characteristics of an analytics system associated with the enhanced electronic transaction management system; and
generating, via utilization of the augmented analytics system associated with the enhanced electronic transaction management system, a risk assessment associated with another user.
27. The computer-implemented method of claim 26, wherein establishing the account comprises: receiving account information including at least one of information associating an entity with a group of entities utilizing multi-entity tokenization and POS terminal system descriptive information.
28. The computer-implemented method of claim 26, wherein establishing the account comprises: assigning a group ID and an entity ID and transmitting the assigned group ID and the assigned entity ID to the POS terminal system. 
29.  (Cancelled)  
30. (Amended) The computer-implemented method of claim 26, wherein checking the interoperability of the POS terminal system based on the auto-boarding information and certification data further comprises:
comparing the one or more POS terminal system components against the pre-boarding certification list comprising one or more auto-boarding signatures;
certifying the one or more POS terminal system components based on the comparison;
generating a roster of the certified one or more POS terminal system components; and
updating the roster as an addition, alteration, or removal of a POS terminal system component is detected.
31.  The computer-implemented method of claim 30, wherein the pre-boarding certification list comprises one or more auto-boarding signatures of POS terminal system components interoperable with the enhanced electronic transaction management system.
32.  The computer-implemented method of claim 31, wherein the pseudo electronic transaction information is generated by the POS terminal system based on the auto-boarding information.
33.   (Amended)  A system for automatically boarding point of sale (POS) systems comprising: 
an enhanced electronic transaction management system comprising one or more processors executing instructions stored in memory, wherein the instructions cause the one or more processors to execute a method comprising: 
establishing, by one or more processors of an enhanced electronic transaction management system, an account, wherein the account includes entity identifying information; 
auto-boarding, by the one or more processors of the enhanced electronic transaction management system, a POS terminal system associated with the established account, wherein the POS terminal system is located remotely from and in communication with the enhanced electronic transaction management system over an electronic network, the auto-boarding comprising: 
receiving, from the POS terminal system over the electronic network, pseudo electronic transaction information encoded with auto-boarding information and configured to tunnel communication intermediaries to the enhanced electronic transaction management system; 
checking, by the one or more processors of the enhanced electronic transaction management system, interoperability of the POS terminal system based on the auto-boarding information and certification data, wherein the auto-boarding information identifies one or more POS terminal system components and the certification data comprises a pre-boarding certification list;
receiving, by the one or more processors of the enhanced electronic transaction management system from the POS terminal system over the electronic network, one or more validation data objects based on a validation script executed by the POS terminal system; 
validating, by the one or more processors of the enhanced electronic transaction management system, the POS terminal system for interoperability based on successful processing of the one or more validation data objects; and
updating, based on the validating, a configuration of the enhanced electronic transaction management system;
accumulating, by the one or more processors of the enhanced electronic transaction management system, data at each step of the auto-boarding to establish a base-line data set for a user associated with the auto-boarding;
updating, based on interactions of the user with the electronic transaction
management system, the base-line data set;
constructing, based on the updated base-line data set, an operational data set;
augmenting, using the operational data set, processing characteristics of an analytics system associated with the enhanced electronic transaction management system; and
generating, via utilization of the augmented analytics system associated with the enhanced electronic transaction management system, a risk assessment associated with another user.
34.  The system of claim 33, wherein establishing the account comprises: receiving account information including at least one of information associating an entity with a group of entities utilizing multi-entity tokenization and POS terminal system descriptive information.
35. The system of claim 33, wherein establishing the account comprises: assigning a group ID and an entity ID and transmitting the assigned group ID and the assigned entity ID to the POS terminal system. 
36.  (Cancelled)  
37. (Amended)  The system of claim 33, wherein checking the interoperability of the POS terminal system based on the auto-boarding information and certification data further comprises:
comparing the one or more POS terminal system components against the pre-boarding certification list comprising one or more auto-boarding signatures;
certifying the one or more POS terminal system components based on the comparison;
generating a roster of the certified one or more POS terminal system components; and
updating the roster as an addition, alteration, or removal of a POS terminal system component is detected.
38.  The system of claim 37, wherein the pre-boarding certification list comprises one or more auto-boarding signatures of POS terminal system components interoperable with the enhanced electronic transaction management system.
39.  The system of claim 33, wherein the auto-boarding information is initially read from a specially devised transaction vehicle scanned at the POS terminal system.
40.  The system of claim 39, wherein the pseudo electronic transaction information is generated by the POS terminal system based on the read auto-boarding information.
41. (Amended) A non-transitory computer readable medium comprising instructions stored thereon that, in response to being executed by an enhanced electronic transaction management system, cause the enhanced electronic transaction management system to execute a method comprising: 
establishing, by one or more processors of an enhanced electronic transaction management system, an account, wherein the account includes entity identifying information; 
auto-boarding, by the one or more processors of the enhanced electronic transaction management system, a POS terminal system associated with the established account, wherein the POS terminal system is located remotely from and in communication with the enhanced electronic transaction management system over an electronic network, the auto-boarding comprising: 
receiving, from the POS terminal system over the electronic network, pseudo electronic transaction information encoded with auto-boarding information and configured to tunnel communication intermediaries to the enhanced electronic transaction management system; 
checking, by the one or more processors of the enhanced electronic transaction management system, interoperability of the POS terminal system based on the auto-boarding information and certification data, wherein the auto-boarding information identifies one or more POS terminal system components and the certification data comprises a pre-boarding certification list;
receiving, by the one or more processors of the enhanced electronic transaction management system from the POS terminal system over the electronic network, one or more validation data objects based on a validation script executed by the POS terminal system; 
validating, by the one or more processors of the enhanced electronic transaction management system, the POS terminal system for interoperability based on successful processing of the one or more validation data objects; and
updating, based on the validating, a configuration of the enhanced electronic transaction management system;
accumulating, by the one or more processors of the enhanced electronic transaction management system, data at each step of the auto-boarding to establish a base-line data set for a user associated with the auto-boarding;
updating, based on interactions of the user with the electronic transaction
management system, the base-line data set;
constructing, based on the updated base-line data set, an operational data set;
augmenting, using the operational data set, processing characteristics of an analytics system associated with the enhanced electronic transaction management system; and
generating, via utilization of the augmented analytics system associated with the enhanced electronic transaction management system, a risk assessment associated with another user.
42. The non-transitory computer readable medium of claim 41, wherein establishing the account comprises: receiving account information including at least one of information associating an entity with a group of entities utilizing multi-entity tokenization and POS terminal system descriptive information.
43. The non-transitory computer readable medium of claim 41, wherein establishing the account comprises: assigning a group ID and an entity ID and transmitting the assigned group ID and the assigned entity ID to the POS terminal system. 
44.    (Cancelled)  
45.  (Amended) The non-transitory computer readable medium of claim 41, wherein checking the interoperability of the POS terminal system based on the auto-boarding information and certification data further comprises:
comparing the one or more POS terminal system components against the pre-boarding certification list comprising one or more auto-boarding signatures;
certifying the one or more POS terminal system components based on the comparison;
generating a roster of the certified one or more POS terminal system components; and
updating the roster as an addition, alteration, or removal of a POS terminal system component is detected.

C. The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 26, 33, 41 and their dependent claims 27-28, 30-32, 34-35, 37-40, 42-43 and 45 respectively are allowed because the closest prior art of record and references of Basu et al (US 2012/0041881A1), in view of Graylin et al (US 2013/0054336 A1),  in any combination did not teach or render obvious to one of ordinary skill in the art a computer-implemented method for automatically boarding point of sale [POS] systems comprising the following steps of:
establishing, by one or more processors of an enhanced electronic transaction management system, an account, wherein the account includes entity identifying information; 
auto-boarding, by the one or more processors of the enhanced electronic transaction management system, a POS terminal system associated with the established account, wherein the POS terminal system is located remotely from and in communication with the enhanced electronic transaction management system over an electronic network, the auto-boarding comprising: 
receiving, from the POS terminal system over the electronic network, pseudo electronic transaction information encoded with auto-boarding information and configured to tunnel communication intermediaries to the enhanced electronic transaction management system; 
checking, by the one or more processors of the enhanced electronic transaction management system, interoperability of the POS terminal system based on the auto-boarding information and certification data, wherein the auto-boarding information identifies one or more POS terminal system components and the certification data comprises a pre-boarding certification list;
receiving, by the one or more processors of the enhanced electronic transaction management system from the POS terminal system over the electronic network, one or more validation data objects based on a validation script executed by the POS terminal system; 
validating, by the one or more processors of the enhanced electronic transaction management system, the POS terminal system for interoperability based on successful processing of the one or more validation data objects; and
updating, based on the validating, a configuration of the enhanced electronic transaction management system;
accumulating, by the one or more processors of the enhanced electronic transaction management system, data at each step of the auto-boarding to establish a base-line data set for a user associated with the auto-boarding;
updating, based on interactions of the user with the electronic transaction
management system, the base-line data set;
constructing, based on the updated base-line data set, an operational data set;
augmenting, using the operational data set, processing characteristics of an analytics system associated with the enhanced electronic transaction management system; and
generating, via utilization of the augmented analytics system associated with the enhanced electronic transaction management system, a risk assessment associated with another user.
Furthermore, the above claimed elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. For these reasons independent claims 26, 33 and 41 are allowable over the prior art of record, and claims  27-28, 30-32, 34-35, 37-40, 42-43 and 45 are allowed by dependency. 
D.   Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Tietzen et al (US 2014/0...A1) discloses authorized transaction incented by
Merchant Donation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM ALI whose telephone number is (571) 270-3021.  The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HATEM M ALI/
Art Unit 3691

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698